         Case 1:19-cr-00018-ABJ Document 103 Filed 05/10/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                 MOTION TO COMPEL UNREDACTED VERSIONS OF
                              THE CROWDSTRIKE REPORTS

       Defendant, Roger J. Stone respectfully moves to compel discovery of the unredacted

copies of the CrowdStrike Reports. The defense received copies of three, heavily redacted

documents via a CD-ROM on March 19, 2019 pursuant to Federal Rules of Criminal Procedure

16. However, these redactions impede Defendant’s ability to mount a comprehensive defense

against the charges leveled against him.

       The defense believes that the unredacted copies of these Reports constitute Brady

material because they are likely to contain evidence that is material as to Defendant’s innocence.

See Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1197 (1963). The full reports will likely

aid the defense in its presentation of the motion to suppress, selective prosecution, and to attack

the materiality provision of the perjury counts. As to the motion to suppress, Stone has argued

that there were reckless misrepresentations in search warrant applications made by government

agents relying on the CrowdStrike reports. As to selective prosecution, if the Russian state did

not hack the DNC, DCCC, or Podesta's servers, then Roger Stone was prosecuted for obstructing

a congressional investigation into an unproven Russian state hacking conspiracy, while others
         Case 1:19-cr-00018-ABJ Document 103 Filed 05/10/19 Page 2 of 4



similarly situated were not. Lastly, if the Russian state did not hack the servers or did not transfer

the data to WikiLeaks, the exculpatory evidence regarding materiality, a factual issue for the

jury, is amplified. See United States v. Gaudin, 515 U.S. 506, 522–23, 115 S. Ct. 2310, 132

L.Ed.2d 444 (1995).

        Defendant Stone's attorneys must be allowed to review unredacted versions of these

Reports because they contain evidence and information on matters to Stone’s defense.

Furthermore, these Reports are not subject to redactions or any kind of government oversight.

       CrowdStrike is a private company providing cybersecurity services to various clients,

including the Democratic National Committee, another private, non-governmental organization.

CrowdStrike was the company that reported to the DNC to the alleged hacking by Russian

agents. These Reports contain information that has been relied on by the government and media

sources to claim that the DNC was a victim of a hostile former government, aka Russia. These

Reports were not commissioned by the government, they do not contain any information that

would be detrimental to national security, nor does the government have any legitimate reason to

redact these Reports. The Reports were created for the DNC, not for or by the government.

Consequently, the government has no right to pick and choose which pieces of evidence

contained in these Reports it wants to disclose. The Defendant is entitled to full access of these

Reports as the issue of whether or not the DNC was hacked is central to the Defendant’s defense.

Given that all the discovery in this case is subject to a Protective Order issued by the Court, there

is no legitimate reason why the government should not provide the defense counsel with

unredacted copies of these drafts and final reports.
         Case 1:19-cr-00018-ABJ Document 103 Filed 05/10/19 Page 3 of 4



                                        Respectfully submitted,

                                       By: /s/_______________


                                       BRUCE S. ROGOW
L. PETER FARKAS                        FL Bar No.: 067999
HALLORAN FARKAS & KITTILA, LLP         TARA A. CAMPION
DDC Bar No.: 99673                     FL Bar: 90944
1101 30th Street, NW                   BRUCE S. ROGOW, P.A.
Suite 500                              100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                   Fort Lauderdale, FL 33301
Telephone: (202) 559-1700              Telephone: (954) 767-8909
Fax: (202) 257-2019                    Fax: (954) 764-1530
pf@hfk.law                             brogow@rogowlaw.com
                                       tcampion@rogowlaw.com
                                                   Admitted pro hac vice

ROBERT C. BUSCHEL                      GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
D.D.C. Bar No. FL0039                  D.D.C. Bar No.: FL0036
One Financial Plaza, Suite 1300        FL Bar No.: 935212
100 S.E. Third Avenue                  401 East Las Olas Boulevard
Fort Lauderdale, FL 33394              Suite 130-120
Telephone: (954) 530-5301              Fort Lauderdale, FL 33301
Fax: (954) 320-6932                    Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                   gsmith@strategysmith.com
         Case 1:19-cr-00018-ABJ Document 103 Filed 05/10/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                              BUSCHEL GIBBONS, P.A.

                                              ___/s/ Robert Buschel_______________
                                                     Robert C. Buschel




    United States Attorney’s Office for the
            District of Columbia

Jessie K. Liu
United States Attorney
Jonathan Kravis
Michael J. Marando
Assistant United States Attorneys
Adam C. Jed
Aaron S.J. Zalinsky
Special Assistant United States Attorneys
555 Fourth Street, NW
Washington, DC 20530
Telephone: (202) 252-6886
Fax: (202) 651-3393
        Case 1:19-cr-00018-ABJ Document 103-1 Filed 05/10/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                  Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

               Defendant.
                                       /

                                              ORDER

       Before the Court is Roger J. Stone’s Motion to Compel Unredacted Versions of the

CrowdStrike Reports. The Court, having considered the Defendant’s motion and otherwise being

fully advised, finds that the Defendant has a right to the report.

      It is therefore ORDERED AND ADJUGED that the Government shall, within fifteen

days, provide the Reports, in their entirety, to Defense Counsel. The Court’s previously imposed

Protective Order guiding discovery, (Dkt. #22) remains in effect and applies in full force to the

CrowdStrike Reports.

       DONE AND ORDERED in Washington, DC, this                      day of     , 2019.



                                                             AMY BERMAN JACKSON
                                                             United States District Judge


cc:    all counsel of record
